COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-131-CV
 
 
EDNA S. SUBIALDEA                                                           APPELLANT
A/K/A EDNA MAYHEW
                                                   V.
 
HUDSON & KEYSE,
L.L.C.                                                       APPELLEE
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




In this
restricted appeal, appellant Edna S. Subialdea a/k/a Edna Mayhew brings a
single issue contending that the trial court=s
no-answer default judgment should be reversed because she did not participate
at trial and because she timely filed a restricted appeal under rule 30.  See Tex. R. App. P. 30.  We agree that the record shows she did not
participate in the hearing resulting in the default judgment and that she
timely filed her notice of appeal under rule 30.  But these requirements are only
jurisdictional prerequisites to filing a restricted appeal.  Aviation Composite Techs., Inc. v. CLB
Corp., 131 S.W.3d 181, 184 (Tex. App.CFort
Worth 2004, no pet.).  Once an appellant
establishes it has met these requirements, it must also then establish error
apparent from the face of the record before it will be entitled to relief from
the adverse judgment.  Id.  Appellant has not alleged any error from the
face of the record, nor do we discern any. 
Accordingly, we overrule appellant=s sole
issue and affirm the trial court=s
judgment.  See id. at 184B85, 189.
 
PER
CURIAM
PANEL:  LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT,
J.
DELIVERED:  November 25, 2009




[1]See Tex. R. App. P. 47.4.